Citation Nr: 0731243	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  00-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
traumatic arthritis of the lumbosacral spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of June 2003 and May 2005.  
Prior to that, this case was remanded to the Board by the 
Court of Appeals for Veterans Claims (Court).  This matter 
was originally on appeal from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's previous remand, the RO obtained an 
opinion from the Director of Compensation and Pension Service 
(Director) as to whether the veteran was entitled to an 
extraschedular rating for his traumatic arthritis of the 
lumbosacral spine, pursuant to the provisions of 38 C.F.R. § 
3.321 (b) and/or 38 C.F.R. § 4.16(b).

The issue must be remanded again for such an opinion because 
in the determination dated March 13, 2007, it does not appear 
that the correct standard in determining whether the veteran 
was entitled to an extraschedular evaluation was considered.  
Specifically, the Director did not make a specific finding as 
to whether the case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  The case should be remanded for such a 
determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward this case to 
either VA's Under Secretary for Benefits 
or Director of Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating for 
the veteran's traumatic arthritis of the 
lumbosacral spine, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).

2.  Thereafter, the veteran's claim of 
entitlement to an extraschedular rating for 
service-connected traumatic arthritis of 
the lumbosacral spine should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative (designated pursuant to 
38 C.F.R. § 20.603) should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



